Citation Nr: 0734459	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  04-37 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to a compensable rating for service-connected 
malaria.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Henning, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1964 to 
October 1967.  In pertinent part, he was awarded the Combat 
Infantryman's Badge and the Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Indianapolis, IN, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board notes that one claim other than the claims 
presently on appeal was decided in the August 2003 rating 
decision.  An increased rating from 0% to 10% was granted for 
the veteran's service-connected scar on the plantar surface 
of his left foot.  The veteran has not indicated that he is 
appealing this decision.

The issue of entitlement to an increased rating for service 
connected malaria is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if additional action is required on his part.


FINDINGS OF FACT

1.  The evidence is in relative equipoise with regard to 
whether the veteran has current hearing loss as a result of 
his active duty service.

2.  The evidence is in relative equipoise with regard to 
whether the veteran has current tinnitus as a result of his 
active duty service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307(a)(1), 3.307(a)(3), 3.309, 
3.309(a), 3.385 (2007).

2.  Tinnitus was incurred in the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss in detail all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, with respect to the 
claims on appeal.  It is reasonable to conclude that the 
Board has not overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2007). Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2007); see also Hensley v. Brown, 5 Vet. App. 155 
(1993) (service connection can be established for a current 
hearing disability many years after separation from service).

In order to establish direct service connection, there must 
be (1) medical evidence of the current disability; (2) 
medical, or in certain circumstances, lay evidence of the in-
service incurrence of a disease or an injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

In addition, certain chronic disabilities, such as organic 
diseases of the nervous system, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  In 
an October 4, 1995, opinion, VA's Under Secretary for Health 
determined that it was appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and therefore a presumptive disability under the 
applicable law.

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.

The veteran asserts that his current hearing loss and 
tinnitus are a result of his exposure to noise from artillery 
and other weapons during his service in the infantry in 
Vietnam, and to his ingestion of quinine as treatment for 
malaria.  The veteran's service in combat in Vietnam is 
documented on his DD form 214, a copy of which is in his 
claims file.
The veteran filed a claim for service connection for 
bilateral hearing loss and bilateral tinnitus in May 2003.  
The evidence of record includes the veteran's service medical 
records (SMRs) dated from 1964 to 1967.  The results of 
audiometric testing performed upon the veteran's entrance 
into and separation from military service show that the 
auditory thresholds measured at standard frequencies did not 
meet the levels required to show any hearing disability.  See 
38 C.F.R. § 3.385 (2007).  A 2003 VA audio exam report noted 
a review of the SMRs to show that the veteran had normal 
hearing upon his discharge from military service.  After the 
veteran's 1967 military separation examination report, no 
evidence of record dated earlier than 2000 makes any 
reference to his hearing.  The veteran does not, therefore, 
meet the requirements for his hearing loss to be presumed to 
have been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

A July 2000 private medical report shows that J. Pottanat, 
MD, saw the veteran for a comprehensive exam at that time.  
Dr. Pottanat noted the veteran said he'd had a continuous 
humming sound in his ear for the last couple of years and 
that he was going to the VA hospital for testing.  The report 
did not make any further reference to the veteran's hearing.

An August 2000 VA clinical record shows that the veteran had 
an appointment with Dr. P for an evaluation of a chronic 
hissing sound in his ears.  The doctor noted that the veteran 
said he'd had the problem for the past 15 years.  Dr. P 
referred the veteran to the ENT clinic for evaluation.  A 
July 2001 VA medical report from an ENT consult includes an 
opinion that the veteran had tinnitus that was most likely 
associated with sensorineural hearing loss.  VA medical 
records state that no hearing testing was completed at that 
time.

In July 2003, the veteran had VA ear disease and audiology 
examinations.  The ear disease examiner diagnosed hearing 
loss and chronic tinnitus, but deferred to the audiology 
examiner for an opinion as to whether the conditions were 
related to the veteran's military service.  The report from 
the audiology examination includes results of auditory 
testing which show that the veteran has current hearing loss 
that can be considered a disability under 38 C.F.R. § 3.385 
(2007).  The report notes a history of noise exposure to 
include in-service combat noise for 12 months, post-service 
occupational exposure using ear protection from 1975 to 1984, 
and post-service firing of rifles and pistols approximately 3 
times per year.  The examiner opined that the veteran's 
active military combat history suggests the possibility of 
hearing loss due to military combat noise exposure.  The 
examiner concluded, however, that normal hearing documented 
upon the veteran's separation from service makes it less than 
likely that military noise exposure contributed significantly 
to his current sensorineural hearing loss.  Regarding the 
veteran's tinnitus, the examiner concluded only that the most 
likely etiology involves noise exposure.  The examiner did 
not specify any particular noise exposure as the cause of the 
tinnitus.

While his appeal was pending, the veteran submitted an August 
2005 letter from J. Beman, M.D.  Since this evidence was 
received after the RO transferred the appeal to the Board, 
the Board determines what action is appropriate with respect 
to the evidence.  See 38 C.F.R. § 19.37(b) (2007).  While 
this statement was not accompanied by a waiver of RO review, 
the Board finds that the veteran is not prejudiced by its 
consideration of the private medical statement as the Board 
is granting in full herein the veteran's claims.

Dr. Beman's August 2005 letter includes his impression that 
the veteran has high frequency sensorineural hearing loss 
"most likely" related to his service in Vietnam.  
Although no copies of audiographic testing are provided, Dr. 
Beman's letter refers to the results of a pure tone 
audiogram.  The letter states there is no significant change 
in the veteran's hearing test from September 18, 2001.  No 
medical evidence is in the veteran's claims file relevant to 
hearing testing that might have been completed in September 
2001, but Dr. Beman was noted as the VA ENT examiner who saw 
the veteran in July 2001.  A VA medical record notation at 
the time of the July 2001 ENT appointment states that no 
hearing testing was completed at that time, but that the 
veteran was planning to have hearing testing performed by Dr. 
Beman.

Although none of the medical reports discusses quinine, the 
veteran, in his November 2003 notice of disagreement filed 
after the RO decision on appeal, stated that he was given 
quinine throughout his Vietnam tour and as treatment for 
malaria when he returned to the United States.  Quinine was 
once used as an antimalarial, but it is known to cause 
hearing loss and tinnitus which may be irreversible.  W. 
Steven Pray, PhD, DPh, Ototoxic Medications, U.S. PHARMACIST, 
Oct. 19, 2005, 
http://www.uspharmacist.com/index.asp?show=article&page=8_158
8.htm; see 21 C.F.R. § 310.547 (2002) (U.S. Food and Drug 
Administration regulation concerning quinine safety).

Having considered all of the relevant evidence, the Board 
finds the evidence is in relative equipoise regarding service 
connection for the veteran's hearing loss and tinnitus.  The 
July 2003 VA audio examination report concedes that the 
veteran's combat service could have resulted in hearing loss, 
and Dr. Beman's August 2005 opinion letter states that the 
veteran's hearing loss is most likely due to his Vietnam 
service.  The veteran is competent to testify that he 
ingested quinine as an antimalarial, and the ototoxic nature 
of quinine is scientifically documented.

When the evidence is in relative equipoise, as in this case, 
the appellant receives a favorable determination.  See 38 
U.S.C.A. § 5107(b) (West 2002) and Gilbert, supra.  The Board 
notes that any error that might be alleged with respect to 
the notice and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA) would be non-prejudicial 
and harmless error because the veteran's claims for service 
connection are hereby granted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for bilateral tinnitus is granted.




REMAND

After a thorough review of the veteran's claims folder, the 
Board has determined that a remand is required for issuance 
of a statement of the case for the veteran's claim for an 
increased rating for his service-connected malaria.

In the reasons given by the RO for continuing the 0% 
disability rating for the veteran's service-connected 
malaria, the RO noted that no VA treatment records showed 
treatment for malaria or liver or spleen problems.  In the 
veteran's November 2003 notice of disagreement (NOD) he 
wrote, "I believe my elevated liver enzymes, hearing loss, 
[and] tinnitis (sic) are all related to my tour in Vietnam 
[and] malaria with its subsequent treatment."  Veteran's 
Nov. 2003 Notice of Disagreement.  The veteran did not file a 
VA Form 9 to formalize his appeal to the Board, but the RO 
accepted a hearing request form in lieu of a Form 9.  The 
veteran's request for a hearing before an RO hearing officer 
was later withdrawn, and it did not specify the issues the 
veteran was appealing.  It is reasonable to conclude from the 
veteran's NOD that he wanted to appeal the decision 
concerning his service-connected malaria, and a remand is 
required for the RO to take appropriate action, including 
issuance of a statement of the case.  See 38 C.F.R. § 19.26 
(2007); Manlincon v. West, 12, Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Provide the veteran and his representative a 
statement of the case as to the issue of 
entitlement to a compensable rating for 
service-connected malaria.  The veteran 
should be informed that he must file a 
timely and adequate substantive appeal in 
order to perfect an appeal of the issue to 
the Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b) (2007).  If a timely 
substantive appeal is not filed, the claim 
should not be certified to the Board.  If a 
substantive appeal is filed, the case should 
be returned to the Board for further 
appellate consideration, if appropriate.

The Board intimates no opinion as to the ultimate outcome of 
the claim.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643
(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)









 Department of Veterans Affairs


